Citation Nr: 0013911	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a back disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran received treatment from a corpsman when he 
sustained a back injury while playing football during 
service.

3.  There is an approximate balance of evidence as to whether 
the veteran's current low back disorder, manifested by 
recurrent low back pain, began during his service.


CONCLUSION OF LAW

It is reasonably shown that the veteran's current low back 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a back disorder that began 
with a football injury during service, and has continued 
through the present.  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  A person who submits 
a claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

In this case, the veteran has submitted lay evidence that he 
sustained a back injury during service.  There is medical 
evidence that he has a current low back disability, and the 
claims file contains a medical opinion that it is likely that 
the veteran's current low back disability is related to an 
injury sustained during service.  The Board finds that this 
evidence is sufficient to make the veteran's service 
connection claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran has presented a well 
grounded claim, VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the Board finds that the facts relevant to the 
veteran's claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

The medical records from the veteran's period of active 
service from 1974 to 1978 do not show any complaints or 
disorders involving the veteran's back.  The claims file also 
contains medical records, dated from 1982 to 1986, from 
reserve service.  No back disorder or history of back 
problems was noted in the report of a January 1982 medical 
examination for entry into reserve service.  In a September 
1983 medical history, the veteran reported a history of 
recurrent back pain, with muscle spasm in the back from a 
recent mild strain.  He reported that a neck strain from a 
motorcycle accident in 1980 had resolved.  Examination 
revealed asymptomatic scoliosis of the thoracic spine.

VA outpatient treatment notes from 1983 and 1984 reflected 
that the veteran worked at the Biloxi, Mississippi, VA 
Medical Center (VAMC).  In November 1983, the veteran 
reported a history of a low back injury in January 1983, with 
subsequent flare-ups of sharp pain in the low back, including 
two flare-ups in November 1983.  The examiner noted 
tenderness in the dorsolumbar area, with spasm.  X-rays were 
normal.  The examiner's impression was mild dorsolumbar 
strain.  In January 1984, the veteran reported severe low 
back pain, with pain radiating down his left leg.  He 
reported that the pain had begun suddenly, while he was 
climbing stairs.

Records in the claims file reflect that the veteran was 
admitted to a private hospital for four days in January and 
February 1984, for back pain.  The veteran reported a history 
of at least four separate episodes of severe, shooting back 
pain, occurring in January 1983, July 1983, November 1983, 
and January 1984.  The veteran also reported a history of a 
motorcycle accident, with a whiplash injury, in 1980.  On 
examination of the veteran, Joe Alan Jackson, M.D., noted 
severe spasm and severe tenderness of the sacroiliac joints 
bilaterally.  A straight leg raising test was positive 
bilaterally, greater on the left than on the right.  There 
was tenderness over the low back area, and limitation of 
flexion and of lateral bending to each side.  There was some 
evidence of continuing paraspinous spasm.  Dr. Jackson 
reported an impression of resolving L5-S1 radiculopathy on 
the left, apparently recurrent, most likely from a herniated 
nucleus pulposus.

In a February 1984 statement, the veteran wrote that his 
first back problem had occurred in January 1983.  He reported 
that at that time he felt a sharp pain in his low back while 
he was making a bed, as part of a nurse's aide training 
class.  The veteran wrote that he had subsequent instances of 
sharp back pain or back injury in July 1983, November 1983, 
and January 1984.  He reported that he had received physical 
therapy following the November 1983 injury, and that he had 
gone to a VAMC emergency room when his back went out in 
January 1984.  The veteran wrote that he had never been 
hospitalized for any back injury prior to January 1983.

Lumbosacral x-rays taken at a VA facility in April 1987 
revealed a lack of fusion of the posterior portion of S1, and 
otherwise unremarkable bony structures.  The examiner's 
impression was a congenital defect of the posterior portion 
of S1.

In July 1993, the veteran had an evaluation at a private 
orthopedic group.  The veteran reported a history of a work-
related low back injury in 1983, with lumbar disc disease.  
He also reported a motor vehicle accident in December 1992, 
with onset of low back pain.  The examiner noted that a CT 
scan had shown degenerative changes, but no focal herniation.  
The veteran reported occasional pain in his back and left 
leg, increased with prolonged standing or sitting.  X-rays of 
the back were unremarkable, with no evidence of degenerative 
changes, but an MRI done in March 1993 showed evidence of 
degenerative disc disease.  

Private outpatient treatment notes from May 1998 indicated 
that the veteran reported low back pain.  The examiner noted 
tenderness in the lumbosacral area.  In June 1998, the 
veteran requested service connection for a back condition.  
In a July 1998 VA examination, the veteran reported a history 
of low back pain since an injury during service, when he was 
hit from behind while playing football.

In November 1998, the veteran wrote that during service he 
was hit in the back while playing football.  He reported that 
his back had never been the same since that injury.  The 
veteran submitted a written statement from Mr. K. S. J., who 
wrote that he had seen the veteran get hit from behind in a 
flag football game in October 1975.  Mr. J. wrote that the 
veteran was treated on the playing field by a corpsman, and 
removed from the game.  Mr. J. wrote that the veteran missed 
three days on the job site following that incident.

In a February 1999 substantive appeal, the veteran wrote that 
he was hit in the back during service, and that his back 
symptoms started to progress later on.  He reported that he 
saw a private physician in 1978 for back pain, but that he 
had not been able to obtain records of that treatment.

In April 1999, private orthopedist Suanne White-Spunner, 
M.D., wrote that the veteran had a long history of low back 
pain, back to January 1983.  Dr. White-Spunner noted that the 
veteran had chronic low back pain with periodic exacerbations 
and intermittent left leg pain.  Dr. White-Spunner noted that 
a March 1993 MRI had shown degenerative disc disease at L3-L4 
and L4-L5, with a small right herniation.  The veteran 
reported an exacerbation of low back and radiating lower 
extremity pain in May 1998.  On examination of the veteran's 
back, Dr. White-Spunner noted very poor musculature, with 
limitation of motion, and negative straight leg raise.  Dr. 
White-Spunner's impression was degenerative disc disease, 
with small herniation, and intermittent radiculopathy.  
Dr. White-Spunner stated the opinion that the veteran's 
condition was consistent with his ongoing complaints of many 
years, representing an exacerbation, with no new injury.

VA outpatient treatment notes from May 1999 reflect that the 
veteran reported a flare-up of severe low back pain, with 
radiation into both legs.  He reported a history of chronic 
low back pain with intermittent exacerbations.  The examiner 
noted minimal lumbar spine tenderness.  X-rays and CT 
revealed minimal L4 disc bulge, with no evidence of neural 
foraminal narrowing or impingement of the thecal sac.  The 
veteran has submitted a May 1999 letter from Sree Menon, 
M.D., the VA physician who treated him.  Dr. Menon wrote that 
the veteran had chronic low back pain and intermittent 
exacerbation, consistent with an L5-S1 radiculopathy from a 
herniated disc.  Dr. Menon indicated that, based on a review 
of the veteran's records, it was highly probable that the 
veteran's current back problems were related to the back 
injury that the veteran sustained during service.  Dr. Menon 
noted that the arthritic changes shown by x-ray indicated 
that the veteran had an old injury.

In a May 1999 hearing at the RO, the veteran reported that 
his back was first injured during service, in October 1975.  
He reported that he was playing football, and another player 
hit him square in the low back.  He reported that right after 
he got hit, he could not move, and he was removed from the 
field on a stretcher.  He reported that a corpsman put ice 
packs on his back.  He reported that he was put in an 
ambulance truck, and taken to his barracks.  He reported that 
he stayed in bed for about three days, until he was well 
enough to get up and walk.  He reported that after the 
initial rest period, he continued to have muscle spasms and 
numbness going down his left leg.  He reported that his back 
stayed sore and stiff, and that he had to be careful when 
lifting things in his duties, which involved plumbing.  The 
veteran submitted a group photograph from service, with the 
pictures of himself and the medic who treated him at the 
football game circled.  The veteran reported that within 
approximately a year after he was separated from service, he 
reinjured his back while cutting grass.  He reported that he 
had a very bad muscle spasm, and he saw a private physician.  
The veteran reported that he had not been able to obtain 
records of his treatment by that physician.  The veteran 
reported that over the years since service he has continued 
to have re-injuries and exacerbations of his low back.  He 
indicated that spasms came on sometimes with as little as 
bending.  He stated that he could not predict when his back 
would go out again.

In May 1999, the veteran's wife wrote that the veteran had 
had chronic back problems since she married him in 1977.  She 
noted particular occasions, in 1979 and 1980, when the 
veteran's back had gone out.  She wrote that he always had to 
be careful about lifting or bending, and he had to greatly 
restrict his activities because of his back problems.  She 
noted that even trying to ride a bicycle had caused his back 
to go out.  She wrote that she believed that the veteran's 
back condition was related to the injury that he sustained 
during service.

In August 1999, the veteran wrote to make a clarification 
regarding the statement he wrote in February 1984.  The 
veteran stated that the 1984 statement had been for worker's 
compensation purposes, after he hurt his back on the job.  He 
stated that he had to inform the worker's compensation 
officials what he was doing when he hurt his back.  He 
reported that the officials did not ask him whether he had 
hurt his back at any other time, but only how he had hurt his 
back on the job.

Reports from an August 1999 MRI study of the veteran's lumbar 
spine showed a central right disc rupture at L4-L5.  Private 
physician M. F. Longnecker, Jr., M.D., wrote that the MRI 
evidence of the disc rupture was consistent with physical 
findings and with the veteran's complaints.

In December 1999, the veteran had a video conference hearing, 
in which he and his wife gave testimony from the Jackson RO, 
and the undersigned Board Member heard the testimony from the 
Board's offices in Washington, D.C.  The veteran reported 
that he never had problems with his back prior to service.  
He reported that he had an injury to his back during service, 
while playing football.  He reported that he was put on a 
stretcher, and a corpsman treated him with ice packs.  He 
reported that he was put on light duty after the injury, and 
that he had spasms and numbness down his left leg after the 
injury.  The veteran reported that he was going to try to get 
a statement from a fellow serviceman who had been present 
when the corpsman brought the veteran back to his barracks 
after he was injured.  The veteran reported that he had seen 
his private physician, James A. Leete, M.D., for a back spasm 
in January 1978, while he was home from the service on leave.  
He stated that he would try to get records from Dr. Leete.  
The veteran indicated that after the injury during service 
his back was weaker, and became reinjured easily and 
frequently.  The veteran reported that the weakness and 
susceptibility to injury of his low back had continued and 
worsened since service.  He reported that he had recently 
been found to have a ruptured disc.  The veteran pointed out 
that Dr. Menon, the VA physician who had treated him and 
provided a written opinion earlier in 1999, had reviewed the 
veteran's medical records, including x-rays from as far back 
as 1982, before providing his opinion.  The veteran's wife 
testified that she and the veteran got married in September 
1977.  She reported that in January 1978, while he was at 
home on leave, he complained of back pains, and went to see 
Dr. Leete.  She reported that the veteran had continued to 
have back problems for as long as they had been married.  She 
reported that his back would go out for two weeks at a time, 
and that the onset was unpredictable, and had sometimes 
occurred from as little as bending over to pick up a piece of 
paper.

In January 2000, the veteran submitted several statements 
regarding his appeal.  Mr. C. E. H. wrote that he had served 
with the veteran, and that he had been present when an 
ambulance brought the veteran to his barracks.  Mr. E. G. E. 
wrote that he had known the veteran since 1979, when they 
worked at the same place.  Mr. E. wrote that the veteran had 
suffered with his back as long as Mr. E. had known him.  Mr. 
R. A. B. wrote that he had known the veteran since May 1977.  
Mr. B. wrote that in December 1978 he had declined to hire 
the veteran for a physically demanding job with a plumbing 
company, because the job would be detrimental to the 
veteran's back condition.  The veteran wrote that he had not 
been able to obtain records from Dr. Leete, the private 
physician who had treated him in 1978 for back problems.

The evidence indicates that the veteran has had recurrent low 
back pain over many years.  With regard to the time of the 
initial onset of his back problems, the evidence is mixed.  
While the veteran did not seek any treatment that generated 
medical records for a back injury or subsequent back pain 
during service, the statements from two fellow servicemen who 
saw him the day of the injury lend support to the veteran's 
account of sustaining a back injury during service.  Records 
and statements that describe the veteran's back problems as 
beginning in the early 1980s, and references to a 1980 
motorcycle accident, tend to argue against the veteran's 
claim, even despite the veteran's recent explanation of one 
of those statements.  Statements from the veteran's wife, and 
from two acquaintances, that the veteran complained of back 
pain from as early as the late 1970s, help support the 
veteran's claim.  Dr. Menon's opinion was apparently based on 
a review of medical records.  While it is not clear how 
complete a group of records Dr. Menon reviewed, Dr. Menon's 
opinion supports the veteran's claim that his back problems 
began with an injury in service.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a claim for VA benefits, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  On examination 
of all of the evidence in this case, the Board accepts that 
the evidence tending to show that the veteran's low back 
disorder began during service is at least approximately in 
balance with the evidence tending to show that the disorder 
began after separation from service.  Therefore, resolving 
the doubt in favor of the veteran, the Board grants service 
connection for a low back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

